Citation Nr: 1449572	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-04 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an increased rating for residuals of a left wrist fracture with degenerative joint disease, status post proximal row carpectomy and radical stylordectomy.

2.  Entitlement to restoration of a 30 percent rating for residuals of a left wrist fracture with degenerative joint disease, status post proximal row carpectomy and radical stylordectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, reduced the disability evaluation assigned the Veteran's left wrist condition from 30 percent to 10 percent effective December 1, 2009.  

The claim for restoration of a 30 percent rating for the service-connected left wrist disability is accompanied on appeal by a claim for an increased rating for the same disability.  As discussed in further detail below, the Veteran has withdrawn the claim for an increased rating; however, the claim for restoration remains on appeal and is properly before the Board.  The Veteran's July 2014 statement withdrawing the claim for the increased rating also withdrew his request for a hearing before the Board and cancelled the hearing scheduled for July 17, 2014.  The Board will therefore proceed with a decision in this case. 


FINDINGS OF FACT

1.  In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to an increased rating for the left wrist disability is requested.

2.  In January 2009, the RO notified the Veteran of a proposal to reduce the disability rating for residuals of a left wrist fracture with degenerative joint disease, status post proximal row carpectomy and radical stylordectomy, from 30 percent to 10 percent.  

3.  A September 2009 rating decision reduced the rating for the Veteran's left wrist disability from 30 percent to 10 percent effective December 1, 2009.

4.  At the time of the reduction, the 30 percent rating for the back disability had been in effect since May 25, 2007, a period less than five years.

5.  The record demonstrates that at the time the RO reduced the 30 percent evaluation assigned to the Veteran's left wrist disability there had been no sustained material improvement in the symptoms attributable to that disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an increased rating for a left wrist disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for restoration of a 30 percent rating for residuals of a left wrist fracture with degenerative joint disease, status post proximal row carpectomy and radical stylordectomy have been met.  38 U.S.C.A. §§ 5107, 5112; 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5214.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a July 2014 statement, the appellant withdrew the appeal for entitlement to an increased rating for a left wrist disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and it is dismissed.  The withdrawal of the claim for an increased rating does not affect the claim for restoration of a 30 percent rating for the left wrist condition.  This claim is addressed by the Board below. 


Restoration Claim

Service connection for residuals of a left wrist fracture was granted in a February 1977 rating decision effective January 18, 1977.  An increased 30 percent evaluation was assigned in a June 2007 rating decision effective May 25, 2007.  The Veteran underwent surgery of his left wrist in October 2007 and was awarded a temporary total evaluation in an August 2008 rating decision effective from October 12, 2007 to November 30, 2007.   A VA examination was conducted in December 2008 to determine the current status of the Veteran's wrist disability, and following the examination, a rating decision was issued in September 2009 reducing the disability evaluation for the left wrist from 30 percent to 10 percent effective December 1, 2009.  The Veteran contends that a restoration of the 30 percent rating is warranted as his left wrist condition did not manifest sustained improvement at the time of the reduction.

The provisions of 38 C.F.R. § 3.105(e) allow for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

A January 2009 rating decision proposed to reduce the evaluation for the Veteran's service-connected left wrist disability from 30 percent to 10 percent.  A letter issued in February 2009 accompanying the rating decision informed the Veteran he had 60 days to submit evidence and to request a hearing.  The Veteran did not request a hearing, but responded with a March 2009 statement objecting to the proposed reduction.  In the September 2009 rating decision on appeal, the RO reduced the rating for the left wrist condition to 10 percent, effective December 1, 2009.  The Board, therefore, finds that VA has complied with the procedural requirements of 38 C.F.R. § 3.105(e) with respect the claim.

The 30 percent evaluation for the Veteran's left wrist condition was in effect from May 25, 2007 to December 1, 2009.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) provide that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years.  Id at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The question currently before the Board is whether the Veteran's disability demonstrated improvement at the time of the reduction in September 2009.  The left wrist condition was awarded a 30 percent evaluation in a June 2007 rating decision under Diagnostic Code 5214 for ankylosis of the wrist.  The RO found that the Veteran's treatment records from the Houston VA Medical Center (VAMC) and a June 2007 VA examination demonstrated symptoms that most nearly approximated favorable ankylosis of the major wrist in 20 to 30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Two years later, in the September 2009 rating decision decreasing the disability rating for the left wrist to 10 percent, the RO found that the left wrist condition manifested painful and limited motion and assigned a 10 percent evaluation under Diagnostic Code 5010 for traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 

After review of the record, the Board finds that the evidence does not support a finding of material improvement in the Veteran's left wrist disability at the time of the September 2009 rating decision.  Although clinical records from the Houston VAMC do not document any treatment for the left wrist disability after November 2007 (at which time the Veteran was still in receipt of a temporary total rating following his October 2007 surgery), the Veteran's lay reports of symptoms in a March 2009 statement and during the December 2008 VA contract examination were substantially similar to those in the record at the time a 30 percent evaluation was assigned.  At the time of the June 2007 VA examination, the Veteran complained of constant pain in the left wrist with decreased strength and grip.  In December 2008, he also reported experiencing weakness and constant wrist pain with difficulty picking things up with his hand.  The Veteran also specifically noted in a March 2009 statement that his left wrist condition had not improved.

The objective medical evidence also does not demonstrate material improvement in the service-connected disability.  Range of motion of the left wrist was limited at the June 2007 VA examination when it manifested dorsiflexion to 10 degrees, palmar flexion to 35 degrees, radial deviation to 8 degrees and ulnar deviation to 20 degrees.  Pain was noted throughout range of motion testing.  Limited motion was also observed at the December 2008 VA contract examination.  At that time, dorsiflexion was measured to 5 degrees with palmar flexion to 40 degrees, radial deviation to 10 degrees, and ulnar deviation to 10 degrees with pain at the endpoint of testing.  Although the Veteran demonstrated slightly improved palmar flexion and deviation testing in December 2008 when compared to the June 2007 VA examination, his ability to dorsiflex his left wrist actually decreased at the later examination.  X-rays at both examinations also demonstrated arthritic changes of the left wrist.  Furthermore, the Veteran's complaints associated with the disability, as recorded in the VA examinations and during treatment at the Houston VAMC, are nearly identical in both 2007 and 2009.  Therefore, the Board cannot conclude that a fair preponderance of the evidence demonstrates that the Veteran's wrist disability showed improvement in September 2009.  Accordingly, restoration of the 30 percent evaluation is warranted effective December 1, 2009.

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given Board's decision to fully grant the benefit sought by the Veteran on this appeal. 


ORDER

The claim for entitlement to an increased rating for residuals of a left wrist fracture with degenerative joint disease, status post proximal row carpectomy and radical stylordectomy is dismissed.

	(CONTINUED ON NEXT PAGE)






Entitlement to restoration of a 30 percent rating for residuals of a left wrist fracture with degenerative joint disease, status post proximal row carpectomy and radical stylordectomy is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


